Title: To George Washington from Major General Philip Schuyler, 16 May 1776
From: Schuyler, Philip
To: Washington, George



My dear General
Fort George [N.Y.] May 16th 177610 O’Clock A.M.

This Moment Capt. Goforth arrived with sundry Letters and papers to me, Copies of all which I do myself the Honor to enclose to your Excellency.

The Distress our army is in from their Variety of Wants is truly affecting and gives me the most poignant anxiety—Some of the inclosed papers observe that General Thompson’s Brigade carried only ten Days provision with them, but this is happily a Mistake, for they carried from three to five Barrels of pork in each Batteau with all the Flour that there was at the post, insomuch that Colonel Wynkoop had to send an Express Boat here for pork and Flour for his Garrison—On the 13th I sent off 120 Barrels of pork, with Orders to have it forwarded without Delay; Colonel Wynkoop writes me that 115 Barrels of it left Tyconderoga on the 14th and it will probably reach St John’s to Day.
Immediately on receiving the Intelligence of our Distress in Canada I flew to the Communication below; sent on part of Reed’s Regiment; the Front of which I met (on the 5th Day after their leaving Albany) 23 Miles below this: those I sent on, being picked Men arrived here the same Evening being the 14th and Yesterday they crossed this Lake with 109 Barrels of pork; 12 Barrels more are gone off this Morning and 170 Barrels with half the Remainder of Reid’s Regiment will move to Morrow, and the next Day I hope to send an equal Quantity, and after that about 50 Barrels a Day along with the Troops ordered to move on Saturday next from the several places where they were halted.
When I met Colonel Reid’s Regiment, I had their heavy Baggage taken out of the Batteaus, and loaded them with pork, acquainting the Officers and Men with the Distress our people laboured under in Canada for want of provisions, but as I could not stay to see the Boats off, being obliged to push farther down the river, to the other places of Embarkation, no sooner was my Back turned when the Officers threw the provisions out of the Batteaus, and reloaded their Baggage: by which Means I have forty eight Barrels of pork less than I had ordered—At this Outrage and infamous Conduct I must however wink, least the Service should be still more retarded.
I hope a considerable Quantity of Pork is coming: if there is, 150 Barrels will be sent off daily from here after the 21st Instant.
I shall be quite out of Nails on Tuesday—I hope a Supply is on the way up.

Intrenching Tools of every Kind will be wanted, more powder, Lead and Cannon Ball, and Guns for the Vessels on Lake Champlain, Rigging, Sail Cloth and Sail Makers to be sent up.
I have received further proofs of the Hostile Intentions of Sir John Johnson and have sent Orders to have him apprehended and all the Highlanders to be removed, but as this is a Matter that might give Umbrage to the Indians, I have referred the Expediency of it to the Commissioners of Indian Affairs and the Committee of Albany, who if they approve will deliver the Orders, otherwise not.
I am obliged to be so continually on Horseback to see that every Thing is kept in Train, that I have little Time to write; I shall however not let a single Opportunity slip to advise your Excellency of every Information I receive, by which Means Congress will be informed of all.
The Misfortunes we experience would in all probability have been prevented had the Connecticut Troops not quitted Canada so early as they did last Year, or had it been possible for Congress to have complied with my repeated Solicitations to send in Troops.
Altho’ I believe we shall lose Canada, which will be attended with many disagreeable Consequences, yet I am not under the least apprehensions that they will be able to penetrate into this province. I am with every wish for your Excellency’s Health & Happiness—Dear Sir Your most obedient humble Servant

Ph: Schuyler

